550 Pa. 578 (1998)
707 A.2d 1144
David James OLMSTEAD, Appellee,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
Argued October 22, 1997.
Decided April 23, 1998.
Timothy P. Wile, Harold H. Cramer, Andrew S. Gordon, Paul A. Tufano, Harrisburg, for appellant.
Daniel J. Barrett, Athens, for appellee.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.
Prior report: Pa.Cmwlth., 677 A.2d 1285.


*579 ORDER

PER CURIAM:
AND NOW, this 23rd day of April, 1998, we AFFIRM the Order of the Commonwealth Court on the basis of our Opinion in Sullivan v. Commonwealth of Pennsylvania, Department of Transportation, Bureau of Driver Licensing, ___ Pa. ___, 708 A.2d 481, and without regard to the issue of whether the New York offense of Driving While Ability Impaired, N.Y. Veh. & Traf. Law § 1192(1), is substantially similar to the Pennsylvania offense of Driving Under the Influence, 75 Pa. C.S. § 3731(a)(1), for purposes of imposing a driver's license suspension pursuant to the Driver License Compact of 1961.